DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 26-29, in the reply filed on 08/01/2021 is acknowledged.  The traversal is on the ground(s) that the international search report found the claims satisfy the requirement for unity of invention and that Groups I and II correspond to a product and process for the manufacture of said product would have unity of invention.  This is not found persuasive because Groups I, II, and III share a common/special technical feature, and it was discussed in the requirement for a restriction mailed 06/01/2021 that Razak teaches the common/special technical feature, as such the special technical feature does not make a contribution over the prior art. With regards to Applicant’s other argument, Groups I and II share the same special technical feature of a segregated polymeric material but the Groups will remain separate as Group I is related to a segregated polymeric material and Group II is drawn to a method for making the segregated polymeric material. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/18/20 and 8/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the information that is struck-through on one of the information disclosure statements filed 8/18/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which 
Specifically, Brash “Proteins at interfaces: physicochemical and biochemical studies” and Horbett “Proteins at Interfaces II” have not been considered. Brash appears to only have 6 pages and only the forward and preface are provided, and Horbett appears to only have 4 pages and only the forward. If Applicant wishes for more of both documents to be considered, it is requested that Applicant send a full copy of the pages to be considered. 

Claim Status
	Claims 1-29 are pending with claims 1-10 and 26-29 being examined and claims 11-25 being withdrawn pursuant to the restriction election. 

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “The segregated polymeric material of claim 4…” For examination, it will be understood that claim 4 is dependent on claim 3.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “… has a contact angle of 40% or less.” For examination, it will be interpreted that claim 9 recites “… has a contact angle of 40° or less.” 
Claims 28 and 29 are objected to because they recite “The microfluidic device of claim 9…”, however claim 9 is drawn to a segregated polymeric material. For examination, it will be understood that claims 28 and 29 are dependent on claim 26, as claim 26 is drawn to a microfluidic device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 9-10, 26-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, claim 6 recites “… the material comprises from 0.1% to 5% of the copolymer.”, claim 7 recites “… the material comprises from 0.1% to 1.5% of the copolymer.” It is unclear what the percentages are referring to, if it is a weight percentage or a volume percentage.
Regarding claims 9-10, both recite a “hydrophilic layer”, however it is unclear what the layer is. It is understood that the polymeric material as described in claim 1 will be a mixture of a silicon-based hydrophobic polymer and a copolymer. It is unclear how there is a hydrophilic layer as it is understood that the polymeric material does not have layers stacked on one another. 
Regarding claim 10, is unclear as line 2 recites “… material adsorbs at least 80% less protein…” A protein has not been claimed, and as stated by the instant specification [0061] it is understood that different proteins have different adsorptions, as 1% of PDMS-PEG additive led to 98.9%, 89.4%, and 99.6% lower adsorption of albumin, lysozyme, and IgG. Thus, the material claimed appears to be reliant on the specific protein, where the protein is not claimed, and therefore the relative absorption becomes unclear since the material adsorption appears to be relative to any varying protein.
Regarding claim 26, line 1 recites “A modified microfluidic device”. It is unclear what “modified” is attempting to describe as the claim body is only related to a microfluidic device. It is unclear if the device in the body of the claim must somehow be further modified, or if the device of the claim body is the modification. If there is a modification required, then it is unclear what that modification would be. It is suggested that applicant either remove “modified” or clarify how the modification takes place. Further, line 2 of claim 26 recites “at least one channel defined…”, however line 3 recites “wherein the channel comprises…” As there may be more than one channel, it is unclear which channel is being referred to in line 3.
Claims 27-29 are rejected based on their dependency on claim 26 (The examiner notes that in the claim interpretation section above that claims 27-29 are interpreted as being dependent on claim 26. However, claims 27-29 would also be rejected based on their claim dependency to either claim 26 or claim 9). 
Claim 27 is unclear as it recites “wherein the microfluidic device is a lab-on-a-chip.” It is unclear what additional features are being claimed, as a lab-on-a-chip is drawn to a concept and does not specify additional structures included. What structure are applicants intending to define by “lab-on-chip”?
Claim 29 recites the limitation "the coating composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1, 9, or 26 reference a coating composition, and it is unclear what is attempting to be described. 
Further, claim 29 is unclear as it recites “... comprises from 0.1% to 5% of the copolymer.” It is unclear what the percentage is in reference to, such as weight or volume percentage. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, Mingjin, and Ji Fang. "Hydrophilic PEO-PDMS for microfluidic applications." Journal of Micromechanics and Microengineering 22.2 (2012): 025012, henceforth Yao. 
Regarding claim 1, Yao teaches a segregated polymeric material (page 3 column 1 paragraph 1), comprising a silicon-based hydrophobic polymer and a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution.
As stated by page 3 column 1 paragraph 1, a PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer are all mixed together. It is understood that PDMS is polydimethylsiloxane, a silicon-based hydrophobic polymer (abstract and page 1 column 1 paragraph 1). Further, it is understood that PDMS-b-PEO is a copolymer that comprises a silicon-based hydrophobic polymer segment (PDMS) and a hydrophilic segment (PEO) (page 2 column 2 paragraph 2, and Figure 1). It will be understood that “PEO-PDMS” is the product made from mixing PDMS prepolymer base, curing agent, and that “PDMS-b-PEO” is the 
Regarding claim 2, Yao teaches the segregated polymeric material of claim 1, where Yao further teaches wherein the silicon-based hydrophobic polymer is polydimethylsiloxane (PDMS), see claim 1 above.
Regarding claim 3, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the hydrophilic segment is a polyalkyl glycol, see claim 1 above. It is understood that PEO, or polyethylene oxide, is a synonym for polyethylene glycol (PEG). From the instant specification paragraph [0030], it states that PEG is an example of a polyalkyl glycol.  
Regarding claim 4, Yao teaches the segregated polymeric material of claim 3, Yao further teaches wherein the polyalkyl glycol is polyethylene glycol (PEG), see claim 3 above.
Regarding claim 5, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS -PEG copolymer, see claim 1 above. As stated on page 3 column 1 paragraph 1, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer.
Regarding claim 6, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the material comprises from 0.1% to 5% of the copolymer. As stated by page 3 column 1 paragraph 1, PDMS prepolymer base, curing agent, and PDMS-b-PEO 
It is further understood that from these ratios PDMS-b-PEO mixed in a range of 1.0 to 1.7 would yield percentages of PDMS-b-PEO roughly between 0.9% and 1.5% that have been determined based on the calculations below: 
Determining total number of “parts” with 1 part PDMS-b-PEO: 100+10+1 = 111
Determining the percentage of PDMS prepolymer:  (100/111)*100 = 90.09%
Determining the percentage of curing agent: (10/111)*100 = 9.01%
Determining the percentage of PDMS-b-PEO: (1/111)*100 = 0.9%

Determining total number of “parts” with 1.7 parts PDMS-b-PEO: 100+10+1.7 = 111.7
Determining percentage of PDMS-b-PEO: (1.7/111.7)*100 = 1.5%
Further it is seen in Table 2 the different velocities of fluid flowing in a capillary channel due to the different contact angles, where the concentration of PDMS-b-PEO is changing in the PEO-PDMS. It is seen on the table that percentages can go from 0.2% to 1.5%.  
Regarding claim 7, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the material comprises from 0.1% to 1.5% of the copolymer, see claim 6 above.
Regarding claim 8, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein the material is transparent. As stated on page 3 column 1 paragraph 1, the chemicals used are all transparent. Therefore it is understood that the material will be transparent as well. 
Regarding claim 9, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein a segregated hydrophilic layer of the segregated polymeric material has a contact angle of 40% or less. As seen in Table 2, the contact angle when the concentration of 
Regarding claim 10, Yao teaches the segregated polymeric material of claim 1, Yao further teaches wherein a hydrophilic layer of the segregated polymeric material adsorbs at least 80% less protein compared with a surface consisting of the silicon-based hydrophobic polymer. As stated by page 1 column 1 paragraph 1, untreated PDMS is hydrophobic (a water contact angle around 103°), which is unfavorable due to protein adhesion as an example. As stated by the instant specification [0061], addition of PDMS-PEG copolymer to PDMS leads to a reduction of protein adsorption where 1% PDMS-PEG leads to 98.9%, 89.4%, and 99.6% lower adsorption of various proteins. As Yao has added PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer in a ratio of 100:10:1.0 (page 3 paragraph 1), where Table 2 provides PDMS-b-PEO concentration in PEO-PDMS between 0.2% and 1.9% it is understood that this percentage cause the material to adsorb at least 80% less protein. 
Regarding claim 26, Yao teaches a modified microfluidic device (Figure 6), comprising 
a microfluidic device (Figure 6) including at least one channel defined by a first substrate (PEO-PDMS cover sheet) positioned over a second substrate (Si wafer) (page 4 column 2 paragraph 1); wherein the channel comprises a segregated polymeric material comprising a silicon-based hydrophobic polymer and a copolymer comprising a silicon-based hydrophobic polymer segment and a hydrophilic segment, wherein the copolymer has been segregated to a surface of the material by contacting the surface with an aqueous solution.
	As stated by page 4 column 2 paragraph 1, capillary microchannels have been fabricated on the Si wafer, where the PEO-PDMS serves as a cover sheet. It is understood that as the capillary microchannels are defined by both the Si wafer and PEO-PDMS layer, the channel will comprise a segregated polymeric material (PEO-PDMS). It is understood that the PEO-PDMS is the completed product, which is made by mixing PDMS prepolymer base, curing 
Regarding claim 27, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the microfluidic device is a lab-on-a chip. As a lab-on-a-chip has not been given further structure as to the components it will contain, the broadest interpretation will be applied. As the Si wafer and PEO-PDMS device seen in Figure 6 has multiple capillary channels, it is understood that it may be considered a lab-on-a-chip. Further as stated by page 5 column 2 paragraph 2, it is understood that the device disclosed by Yao may be used in lab-on-a-chip technologies. 
Regarding claim 28, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the silicon-based hydrophobic polymer is PDMS, and the copolymer comprises a PDMS-PEG copolymer. As stated on page 3 column 1 paragraph 1, the PEO-PDMS is made from mixing PDMS prepolymer base, curing agent, and PDMS-b-PEO copolymer where PEO is understood to be a synonym for PEG. 
Regarding claim 29, Yao teaches the microfluidic device of claim 26, where Yao further teaches wherein the coating composition comprises from 0.1% to 5% of the copolymer. It is understood from page 3 column 1 paragraph 1 that the PDMS prepolymer, curing agent, and PDMS-b-PEO copolymer are added in a ratio of 100:10:1.0 (or 1.3, 1.5, 1.7, 1.9), with page 3 column 1 paragraph 2 stating PEO-PDMS concentrations are made of 1.0%, 1.3%, or 1.5%. It is further understood that for ratio values of 1.0, 1.3, or 1.5 would yield percentages of 0.9% to 1.5% based on the calculations done for claim 6 above. Further Table 2 provides concentration of PDMS-b-PEO in PEO-PDMS between 0.2% and 1.9%. 

Other References Cited

Razak, Aliff Hisyam A., Peter Szabo, and Anne Ladegaard Skov. "Enhancement of dielectric permittivity by incorporating PDMS-PEG multiblock copolymers in silicone elastomers." RSC Advances 5.65 (2015): 53054-53062. 
Razak teaches where an elastomer is created from polymer blends consisting of PDMS7-PEG multiblock copolymer and non-conducting PDMS elastomer (page 53061 column 2 paragraph 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA Y LYLE/Examiner, Art Unit 1798                              

/Benjamin R Whatley/Primary Examiner, Art Unit 1798